Name: Commission Implementing Regulation (EU) 2015/1744 of 28 September 2015 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Limone di Siracusa (PGI))
 Type: Implementing Regulation
 Subject Matter: regions of EU Member States;  marketing;  consumption;  plant product;  Europe
 Date Published: nan

 1.10.2015 EN Official Journal of the European Union L 256/3 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1744 of 28 September 2015 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Limone di Siracusa (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) By virtue of the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Italy's application for the approval of amendments to the specification for the protected geographical indication Limone di Siracusa, registered under Commission Regulation (EU) No 96/2011 (2). (2) Since the amendments in question are not minor within the meaning of Article 53(2) of Regulation (EU) No 1151/2012, the Commission published the amendment application in the Official Journal of the European Union as required by Article 50(2)(a) of that Regulation (3). (3) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the amendments to the specification should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name Limone di Siracusa (PGI) are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 2015. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EU) No 96/2011 of 3 February 2011 entering a name in the register of protected designations of origin and protected geographical indications [Limone di Siracusa (PGI)] (OJ L 30, 4.2.2011, p. 25). (3) OJ C 165, 20.5.2015, p. 5.